FILED
                                                           United States Court of Appeals
                                                                   Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                October 31, 2012
                               TENTH CIRCUIT                  Elisabeth A. Shumaker
                                                                  Clerk of Court


 UNITED STATES OF AMERICA,

             Plaintiff - Appellee,                     No. 12-3252
                                            (D.C. No. 6:93-CR-10036-MLB-1)
 v.                                                    (D. Kansas)
 DARNELL REEVES,

             Defendant - Appellant.


                          ORDER AND JUDGMENT *


Before PORFILIO and ANDERSON, Circuit Judges, and BRORBY, Senior
Circuit Judge.




      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist in the determination

of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.




      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 32.1.
      Defendant and appellant, Darnell Reeves, appeals from the denial of his

Fed. R. Crim. P. 35(a) motion to correct his allegedly “illegal” sentence. For the

following reasons, we affirm the district court’s dismissal of this case.

      On August 13, 1993, Mr. Reeves pled guilty, pursuant to a plea agreement,

to the distribution of approximately 611 grams of cocaine base, in violation of 21

U.S.C. §§ 841(a)(1) and 846, and 18 U.S.C. § 2.

      In preparation for sentencing under the United States Sentencing

Commission, Guidelines Manual (“USSG”), the United States Probation Office

prepared a presentence report (“PSR”). After various adjustments, the PSR

calculated a total offense level of 35. The PSR then increased Mr. Reeves’

offense level to 37, based on his being classified as a career offender because he

had “at least two prior felony convictions involving crimes of violence.” PSR at

¶ 31. 1 After a reduction for acceptance of responsibility, Mr. Reeves’ final total

offense level was 34. With a criminal history category of VI, both because he

was classified as a career offender and because he had amassed fourteen criminal

history points, the Guidelines advisory sentencing range was 292 to 365 months.

A ten-year statutory mandatory minimum sentence was also applicable. 21

U.S.C. § 841(b)(1)(A). Mr. Reeves was sentenced to 365 months’ imprisonment.



      1
      In fact, the adjusted offense level of 37 was not used in calculating Mr.
Reeves’ sentence, because he was already subject to the higher offense level of
38.

                                         -2-
      Mr. Reeves filed a direct appeal, in which we affirmed his sentence.

United States v. Reeves, 46 F.3d 1152 (10th Cir. 1995) (unpublished). He also

filed a petition pursuant to 28 U.S.C. § 2255, which the district court denied.

Our court then declined to grant Mr. Reeves a certificate of appealability to

appeal the denial and dismissed his case. United States v. Reeves, 125 F.3d 864

(10th Cir. 1997) (unpublished). Mr. Reeves, represented by appointed counsel,

subsequently filed a motion for a reduction in his term of imprisonment, pursuant

to 18 U.S.C. § 3582(c)(2). That was denied. Mr. Reeves then filed an identical

motion, proceeding pro se, which was also denied. His motion for

reconsideration was then denied.

      Finally, on August 13, 2012, Mr. Reeves filed the instant pro se motion for

the correction of an allegedly “illegal” sentence under Fed. R. Crim. P. 35. He

sought to remove his classification as a career offender, on the ground that his

sentences on two of his prior felonies were imposed concurrently and on the same

day and by the same judge, and therefore should only count as one offense. Mr.

Reeves further averred that two of his prior convictions were “invalid” under the

Guidelines. Based on these claimed errors, Mr. Reeves argues that his criminal

history points should be reduced from eleven to five, and his criminal history

category should be reduced from VI to III.

      Rule 35 provides in pertinent part as follows: “Within 14 days after

sentencing, the court may correct a sentence that resulted from arithmetical,

                                         -3-
technical, or other clear error.” Fed. R. Crim. P. 35(a). 2 “Rule 35 allows a short

window to correct sentencing error.” United States v. McGaughey, 670 F.3d
1149, 1155 (10th Cir. 2012). The court’s authority to correct a sentence under

Rule 35 “‘was intended to be very narrow and to extend only to those cases in

which an obvious error or mistake had occurred.’” United States v. Lonjose, 663
F.3d 1292, 1299 n.7 (10th Cir. 2011) (quoting United States v. Green, 405 F.3d
1180, 1185 (10th Cir. 2005)). We recently stated that, after careful review of our

case law, relevant Supreme Court authority and the case law of other circuits,

“[w]e join the other circuits in holding that Rule 35(a)’s 14-day time limit is

jurisdictional. Thus, we find the district court had no jurisdiction to rule on

[defendant’s] Rule 35(a) claim past the 14-day limit.” Id. at 1158; see also

Green, 405 F.3d at 1185 (stating that the 14-day time limit established by Rule 35

is jurisdictional).

       In denying Mr. Reeves’ Rule 35(a) motion, the district court stated, after

quoting the 14-day time limit, that, “Defendant was sentenced in 1993.

Accordingly, the court has no jurisdiction inherent or otherwise, to correct

defendant’s sentence which, in any event, was and is entirely legal.” Order at 1,

R. Vol. 2 at 106. We agree with the district court’s assessment.




       2
       Rule 35(a) formerly included a seven-day deadline; this was extended to
fourteen days in 2009.

                                         -4-
      Mr. Reeves argues that we should recognize some grounds for equitable

tolling, or some other form of waiver or estoppel, to allow him to bring his

motion some nineteen years after his sentence was imposed. A non-jurisdictional

time limit, unlike a jurisdictional time limit, may be subject to waiver, estoppel

or equitable tolling. See Monreal v. Potter, 367 F.3d 1224, 1231 (10th Cir. 2004);

Miller v. Marr, 141 F.3d 976, 978 (10th Cir. 1998).

      Mr. Reeves cites a number of district court cases from other jurisdictions in

which he claims the court permitted an otherwise untimely motion to be brought.

Those cases, however, involve petitions under 28 U.S.C. § 2255, which contains a

non-jurisdictional one-year time limit and, as such, is subject to equitable tolling.

See Miller, 141 F.3d at 978. His cited authorities therefore provide no support for

Mr. Reeves’ claim that his motion should be subject to equitable tolling or some

other basis for allowing his otherwise untimely motion.

      In sum, we agree with the district court that it lacked jurisdiction to rule on

Mr. Reeves’ Rule 35(a) motion to reduce his sentence. AFFIRMED.

                                                ENTERED FOR THE COURT


                                                Stephen H. Anderson
                                                Circuit Judge




                                          -5-